COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  Jose Salvador Hernandez,                       §             No. 08-21-00023-CV

                       Appellant,                §                Appeal from the

  v.                                             §              171st District Court
  Arleon, LLC and ISSE Investment
  Group Corporation,                             §           of El Paso County, Texas

                        Appellee.                §             (TC# 2017DCV2709)

                                            §
                                          ORDER

        On its Court’s own motion the Court finds good cause to abate this case. Therefore, we

ORDER this appeal to be abated until August 17, 2022. The appellate timetable will be suspended

during the abatement. The parties are directed to notify the Court whether the dispute has been

resolved and to file the motion necessary to dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1),

(2). If the parties are unsuccessful in resolving the appeal by agreement, the appeal will be

reinstated.

       IT IS SO ORDERED this 3rd day of August, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.